294 S.E.2d 403 (1982)
STATE of North Carolina
v.
Larry Dean STRANGE.
No. 829SC3.
Court of Appeals of North Carolina.
September 7, 1982.
*404 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Kaye R. Webb, Raleigh, for the State.
Dimmock, Reagan & Dodd by L. Michael Dodd, Creedmoor, for defendant-appellant.
HEDRICK, Judge.
Defendant has failed to note any exceptions in either the record or the transcript. In his brief defendant does not refer to either assignments of error or exceptions. Thus, defendant presents no question for review. Nevertheless, we have carefully reviewed the contentions made by the defendant in his brief and we have also carefully reviewed the record in light of defendant's arguments and find that the defendant had a fair trial free from prejudicial error in the case wherein he was charged with felonious breaking or entering and felonious larceny of an air compressor, Case No. 81CRS2536.
This Court, however, ex mero moto, arrests judgment in the case where the defendant was charged and found guilty of the larceny of a barbeque cooker "the personal property of Granville County Law Enforcement Association, ..." a misdemeanor, because this bill of indictment is fatally defective since it fails to charge the defendant with the larceny of the cooker from a legal entity capable of owning property. See State v. Roberts, 14 N.C.App. 648, 188 S.E.2d 610 (1972); State v. Thornton, 251 N.C. 658, 111 S.E.2d 901 (1960); and State v. Biller, 252 N.C. 783, 114 S.E.2d 659 (1960).
The result is: in Case No. 81CRS2483, larceny of the barbeque cooker, judgment must be arrested. In Case No. 81CRS2536, breaking or entering and larceny of the air compressor, no error.
Judgment arrested in part; no error in part.
ARNOLD and WELLS, JJ., concur.